                                 Case 2:20-cv-05777-GW-KK Document 21 Filed 02/02/21 Page 1 of 2 Page ID #:139

                                                                                                        JS-6
                             1
                             2
                             3
                             4
                             5
                             6
                             7
                             8
                                                      UNITED STATES DISTRICT COURT
                             9
                            10
                                                     CENTRAL DISTRICT OF CALIFORNIA

                            11
                            12    CHANDRA KING, an individual,              Case No.: CV 20-5777-GW-KKx
                                                                            Assigned for all purposes to the
                            13                                              Hon. George H. Wu
                                        Plaintiff,
                            14
                                        v.                              ORDER GRANTING PARTIES’
                            15
                                                                        JOINT STIPULATION TO
                            16    UNITED PARCEL SERVICE, INC.,          DISMISS ENTIRE ACTION WITH
                            17    a corporate entity form unknown;      PREJUDICE PURSUANT TO FED.
                                  and DOES 1-50, inclusive,             R. CIV. P. RULE 41
                            18
                            19          Defendants.
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                  [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                        1
                                 Case 2:20-cv-05777-GW-KK Document 21 Filed 02/02/21 Page 2 of 2 Page ID #:140




                             1   Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
                             2   Chandra King’s entire action as against all parties is hereby dismissed with
                             3   prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and
                             4   Rule 41(a)(1)(B) and that each party shall bear its own costs and fees.
                             5
                             6         IT IS SO ORDERED
                             7         Dated: February 2, 2021
                             8                                          _______________________________
                             9                                          Honorable George H. Wu
                                                                        United States District Judge
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
Smaili & Associates, P.C.




                            24
                            25
                            26
                            27
                            28
                                  [PROPOSED] ORDER GRANTING PARTIES’ JOINT STIPULATION TO DISMISS ENTIRE ACTION
                                                WITH PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                                           2
